NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           14-DEC-2022
                                           07:55 AM
                                           Dkt. 19 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


             STATE OF HAWAI I, Plaintiff-Appellee, v.
               MAGNO D. FRANCO, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CASE NO. 1DTA-22-00838)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
     (By: Leonard, Presiding Judge, Hiraoka and Chan, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal and Order, filed on September 29, 2022, by Defendant-
Appellant Magno D. Franco (Franco), it appears that (1) the
appeal was docketed on November 7, 2022; (2) under Hawai i Rules
of Appellate Procedure (HRAP) Rule 42(b), the parties stipulate
to dismiss the appeal; (3) the stipulation is dated and signed by
counsel for all parties appearing in the appeal; (4) attached to
the stipulation is Franco's declaration showing that he
understands the consequences of voluntary dismissal, consistent
with HRAP Rule 42(c); and (5) dismissal is authorized by HRAP
Rule 42(b) and (c).
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed.
          DATED:   Honolulu, Hawai i, December 14, 2022.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge